ORRICK, HERRINGTON & SUTCLIFFE LLP COLUMBIA CENTER 1152 15th STREET, NW WASHINGTON, D.C. 20005-1706 tel +1-202-339-8400 fax +1-202-339-8500 WWW.ORRICK.COM April 14, 2010 Mark R. Riccardi (202) 339-8431 mriccardi@orrick.com VIA HAND DELIVERY Mr. Max A. Webb, Esquire, Assistant Director Office of Structured Finance, Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission treet, N.E., Mail Stop 3561 Washington, DC 20549 Re: STRATS Trust for BNSF Funding Trust I Securities, Series 2007-2 Form 10-K for the fiscal year ended December 31, 2008 Filed March 27, 2009, File No. 001-33639 Dear Mr. Webb: On behalf of Synthetic Fixed-Income Securities, Inc. (the "Company" or "SFIS"), as sponsor and depositor of the STRATS Trust for BNSF Funding Trust I Securities, Series 2007-2 (the "Trust"), this letter responds to your letter dated August 5, 2009 providing comments on the above-referenced report on Form 10-K (the "Report") filed with the Securities and Exchange Commission (the "Commission" or the "SEC") by the Trust. For your convenience, each of your comments has been reproduced below, followed by the Trust's response. ltem 1122 of Regulation AB- Compliance with Applicable Servicing Criteria Comment 1.
